Title: From James Madison to Albert Gallatin, 27 January 1806 (Abstract)
From: Madison, James
To: Gallatin, Albert


                    § To Albert Gallatin. 27 January 1806, Department of State. “I have the honor to request that you will be pleased to issue your warrant on the appropriation for the contingent expences of Indiana Territory, for Thirty-nine dollars & fifty two cents, in favor of Solomon Fish, holder of the enclosed bill, drawn upon me, the 21st. day of Septr. last, by Wm. H. Harrison Esqr. Governor of said Territory, who is to be charged with, and held accountable for the same.”
                